DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments do not overcome the prior art of record. 
Han et al. US 2020/0106045 Fig. 7 discloses layer 300 that includes a layer 310 and a layer 320 that serve the purpose of an interlayer dielectric layer 310 and planarization layer 320. Therefore, Han et al. US 2020/0106045 discloses, teaches, and fairly suggests an interlayer dielectric layer 310 disposed below the planarization layer 207b in combination with the remaining elements. 
Therefore, the rejection of claims 1, 5-9, 14 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. US 2020/0106045 and the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Han et al. US 2020/0106045 is maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. US 2020/0106045.

    PNG
    media_image1.png
    685
    951
    media_image1.png
    Greyscale

Regarding claim 1, Han et al. Fig. 7 discloses a transparent organic light emitting display apparatus comprising: 
P including an emission area DA and a transmission area NDA disposed adjacent to the emission area, the emission area configured to display an image and the transmission area configured to pass external light, 
wherein the transmission area includes: 
a planarization layer 207b (e.g. insulating interlayer serving as a planar layer for the DL) covering a thin film transistor TFT of the emission area, and including an overhanging portion (e.g. protruding tip PT1), 
an interlayer dielectric layer 310 disposed below the planarization layer 207b,
an encapsulation layer 320 disposed on the planarization layer, and 
an undercut area (e.g. encircled region in Fig. 7, above) disposed below the overhanging portion of the planarization layer, and filled by the encapsulation layer 320.  
Regarding claim 5, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, Fig. 13 wherein the undercut area has a closed-loop structure in the transmission area (e.g. the circular structure).  
Regarding claim 6, Han et al. Figs. 7 and 13 discloses the transparent organic light emitting display apparatus according to claim 5, wherein the closed-loop structure of the undercut area corresponds to one pixel (e.g. the circular structure).  
Regarding claim 7, Han et al. Figs. 7 and 13 discloses the transparent organic light emitting display apparatus according to claim 5, wherein the closed-loop structure of the undercut area corresponds to multiple pixels (e.g. the circular structure). 
claim 8, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the interlayer dielectric layer 310 includes an indented area corresponding to a portion of the undercut area.  
Regarding claim 9, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 8, wherein a taper angle of the indented area of the interlayer dielectric layer in the undercut area is greater than 90 degrees. Fig. 11 reasonably discloses a tapered angle of indented and suggests to one of ordinary skill in the art that a tapered angle of the PT1 is greater than 90 degrees. MPEP 2125.I.
Regarding claim 14, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the transmission area further includes an emission layer 222, a cathode electrode 223, and a second protection layer 225 all covering the overhanging portion of the planarization layer.  
Regarding claim 17, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1, wherein the transmission area includes a plurality of the undercut areas (e.g. area under PT1, PT2, PT3), and is bendable [0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2020/0106045.
Regarding claim 2, Han et al. Fig. 7 discloses the transparent organic light emitting display apparatus according to claim 1. Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. MPEP 2144.04.B. 
Regarding claim 3, Han et al. Fig. 7 teaches the transparent organic light emitting display apparatus according to claim 2, wherein the at least one line pattern of the undercut area corresponds to one pixel.  Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are 
Regarding claim 4, Han et al. Fig. 7 teaches the transparent organic light emitting display apparatus according to claim 2, wherein the at least one line pattern of the undercut area corresponds to multiple pixels.  Han et al. is silent as to wherein the undercut area is formed to have at least one line pattern in the transmission area.  The one line pattern in the transmission area of the undercut area is considered an obvious design choice and is not patentable unless unobvious or unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious. MPEP 2144.04.B. 


Allowable Subject Matter
Claims 10-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898